                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                       DOCKET NO. 1:19-CV-00197-MOC-WCM

LESLIE E. KLINE, on her own behalf     )
and on behalf of J.T.W., a minor under the
                                       )
age of eighteen, JEFFERY A. KLINE, on his
                                       )
own behalf, and BRYAN ANDERSON         )
WHITE, on his own behalf,              )
                                       )
                     Plaintiffs,       )                           ORDER
            vs.                        )
                                       )
CLEVELAND COUNTY, a local              )
government entity, et al.,             )
                                       )
                     Defendants.       )
_______________________________________)

       THIS MATTER comes before the Court on Plaintiff Bryan Anderson White’s unopposed

Motion for Voluntary Dismissal with Prejudice of his action (Doc. No. 69). On August 27, 2019,

Plaintiff Leslie Kline filed an Amended Complaint against Defendants, both individually, and as

the parent of Bryan White and J.T.W., both whom were minors at the date of filing (Doc. No. 17).

Four days later, Bryan White turned eighteen. (Doc. No. 65). He then filed a motion requesting

the Court to substitute him as the real party of interest, in place of Plaintiff Leslie Kline. (Id.).

The Court granted that motion, ordering Plaintiff Bryan White to “file a notice with the Court . . .

indicating whether he will continue as a party to this lawsuit.” (Doc. No. 67 at 1). He responded

that he wished to be dismissed from this lawsuit. (Doc. No. 69 at 2). Furthermore, he represented

that he informed counsel for all other Plaintiffs and for all Defendants, and none objected to

dismissal. (Id. at 1). Having considered the matter, the Court now enters the following Order.
                                           ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff Bryan Anderson White’s unopposed

Motion for Voluntary Dismissal with Prejudice of his action (Doc. No. 69) is GRANTED, his

claims are DISMISSED WITH PREJUDICE, and the Clerk of Court is DIRECTED to remove

Bryan Anderson White (“B.A.W”) as a plaintiff from the caption of this action.



                                         Signed: March 25, 2020




                                               2
